Title: From John Adams to James Warren, 3 April 1776
From: Adams, John
To: Warren, James


     
      Dear sir
      
       April 3. 1776
      
     
     As foreign Affairs become every day more interesting to Us no Pains should be spared to acquire a thorough Knowledge of them, and as the inclosed Extract contains some observations which are new to me, I thought it might not be uninteresting to you.
     Howe has put 3000 Troops on board of Transports, which lie or at least lay last saturday at Staten Island. Whether this is a Feint, or a Serious Maneuvre, with Intention to go to the Eastern shore of Chessapeak Bay, as they give out I dont know, or whether they aim at this City. I rather Suspect they mean another Course, i.e. up Hudsons River but Time will discover.
     For Gods sake and the Lands sake send along your Troops. They are wanted very much, I hope General Washington had informed you how much. Troops are now coming from North Carolina, Virginia and Maryland. If they come here We shall have a scuffle for this City. The Languor of New England surprizes me. If there had been half the Energy in those Governments that there was two years ago, Howe would now have been, in Another World or the most miserable Man in this.
    